FILED
                                                              AUG 25 2015
 1                         NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
 2                                                          U.S. BKCY. APP. PANEL
                                                            OF THE NINTH CIRCUIT

 3                 UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                           OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.     EW-14-1302-TaPaJu
                                   )
 6   SHUMATE SPOKANE, LLC,         )      Bk. No.     09-05081-FLK11
                                   )
 7                  Debtor.        )      Adv. No.    11-80035-FLK
     ______________________________)
 8                                 )
     GEORGE F. LATUS; MICHAEL      )
 9   WILHITE; MATT THOMASSON;      )
     ARIC MUSE,                    )
10                                 )
                    Appellants,    )
11                                 )
     v.                            )      MEMORANDUM*
12                                 )
     SHUMATE SPOKANE, LLC; JOHN    )
13   MICHAEL SHUMATE; JENNIFER D. )
     SHUMATE; HARLEY-DAVIDSON      )
14   CREDIT CORPORATION; GE CAPITAL)
     FRANCHISE FINANCE CORPORATION,)
15                                 )
                    Appellees.     )
16   ______________________________)
17            Submitted Without Oral Argument** on July 23, 2015
                           at Pasadena, California
18
                            Filed – August 25, 2015
19
                Appeal from the United States Bankruptcy Court
20                  for the Eastern District of Washington
21           Honorable Frank L. Kurtz, Bankruptcy Judge, Presiding
22
         *
23         This disposition is not appropriate for publication.
   Although it may be cited for whatever persuasive value it may
24 have (see Fed. R. App. P. 32.1), it has no precedential value.
   See 9th Cir. BAP Rule 8024-1(c)(2).
25      **
            After examination of the briefs and record, in an order
26 entered December  15, 2014, the Panel unanimously determined that
   oral argument was not needed for this appeal and granted
27 appellants’ motion for submission on the briefs and appellate
   record. See Fed. R. Bankr. P. 8019(b); 9th Cir. BAP Rule 8019-
28 1.
 1
 2   Appearances:      Timothy J. Carlson of Carlson Boyd, PLLC on
                       brief for Appellants Aric Muse, Matt Thomasson
 3                     and Michael Wilhite; Dianna J. Caley of Wong
                       Fleming, PC on brief for Appellee Harley-
 4                     Davidson Credit Corporation; Jeffrey T. Wegner
                       and Lisa M. Peters of Kutak Rock LLP on brief
 5                     for Appellee GE Capital Franchise Finance
                       Corporation
 6
 7
     Before:      TAYLOR, PAPPAS, and JURY, Bankruptcy Judges.
 8
 9                               INTRODUCTION1
10           This is the second time we consider this appeal, which
11   arises from the bankruptcy court’s judgment against appellants
12   Michael Wilhite, Matt Thomasson, and Aric Muse in their
13   adversary proceeding for the recovery of wages and employee
14   benefits.     Previously, we determined that the order subject to
15   appeal was not final and dismissed the appeal for lack of
16   jurisdiction.     See BAP No. EW-12-1249-TaPaJu, ECF No. 57.   The
17   judgment is now final, and we now AFFIRM.
18                                   FACTS2
19           The Debtor filed its chapter 11 bankruptcy case on
20   September 9, 2009.     Before filing, the Debtor operated
21
22       1
           Unless otherwise indicated, all chapter and section
23 references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
   All “Rule” references are to the Federal Rules of Bankruptcy
24 Procedure and all “Civil Rule” references are to the Federal
   Rules of Civil Procedure.
25
        2
           We exercise our discretion to independently review
26 documents filed in the adversary proceeding and the underlying
   bankruptcy case. See O’Rourke v. Seaboard Sur. Co. (In re E.R.
27 Fegert, Inc.), 887 F.2d 955, 957-58 (9th Cir. 1989); Atwood v.
   Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9
28 (9th Cir. BAP 2003).

                                       2
 1   motorcycle sales and repair shops licensed and franchised
 2   through an entity related to Harley-Davidson Motor Company.        On
 3   June 10, 2010, the bankruptcy court entered an order approving
 4   the sale of substantially all of the Debtor’s assets (“Sale
 5   Order”).      The Sale Order provided for payment in full of the
 6   secured claim of Harley-Davidson Credit Corporation (“Harley-
 7   Davidson”), less a $33,333 carve-out and surcharge, and payment
 8   of $400,000 to GE Capital Franchise Finance Corporation
 9   (“GEFF”) on account of its secured claim, again less a $33,333
10   carve-out and surcharge.3
11            According to the Affidavit of Daniel Small, the GEFF Vice-
12   President directly responsible for GEFF’s claims against the
13   Debtor, the business appeared to be inoperative at least six
14   months before the sale.      Monthly Operating Reports filed by the
15   Debtor are consistent with this assertion as they routinely
16   reported that the Debtor had no employees, $0 in sales revenue,
17   and $0 in repair revenues.
18            On March 2, 2011, the Appellants commenced an adversary
19   proceeding naming five defendants: the Debtor, John Michial
20   Shumate, Jennifer Shumate, GEFF, and Harley-Davidson.      They
21
          3
22           In addition, the buyer agreed to pay into escrow an
     additional $33,333, to be combined with the surcharge amounts
23   from GEFF and Harley-Davidson and to pay the “reasonable and
     necessary costs and expenses of disposing of the collateral that
24   benefitted the two secured creditors through the sale process”
     pursuant to § 506(c). The Appellants assert on appeal that they
25   received no payment from the sale proceeds. On September 20,
     2011, however, the bankruptcy court entered a Stipulated Order
26   on Motion for Disbursement of “Carve Out” Contribution Funds,
     which includes payments as follows from the surcharge proceeds:
27   $8,024.30 to Mike Wilhite, $8,136.25 to Matt Thomasson, and
     $15,476.33 to Aric Muse, with such payments to be credited
28   against their post-petition compensation.

                                        3
 1   amended their complaint almost immediately.   The First Amended
 2   Complaint (“FAC”) alleged that the Debtor continued to employ
 3   them postpetition in managerial positions and stated “that
 4   their help was necessary to keep the business operating so that
 5   it could be sold as a going concern which would significantly
 6   enhance the purchase price . . . .”   First Am. Compl. ¶¶ 26-27.
 7   It also alleged that the Appellants were not paid any wages,
 8   overtime, retirement, or other benefits for postpetition work
 9   that provided benefit to GEFF and Harley-Davidson.
10        The FAC alleged claims for relief including recovery
11   under: (1) § 506(c); (2) quantum meruit or unjust enrichment
12   theories; and (3) the Fair Labor Standards Act.   The
13   Appellants’ prayer for relief, as relevant to this appeal,
14   sought to collect the judgment directly from GEFF and Harley-
15   Davidson.
16        Both GEFF and Harley-Davidson filed motions to dismiss
17   under Civil Rule 12(b)(6) as to all claims asserted in the FAC.
18   GEFF generally argued that, other than identifying GEFF as a
19   corporation doing business in Washington, the FAC did not refer
20   to GEFF in a factual allegation and, in particular, failed to
21   allege that GEFF employed or had any contact with the
22   Appellants.   As to the first claim, GEFF also argued that the
23   Appellants lacked standing to seek a § 506(c) surcharge and
24   that the bankruptcy court lacked subject matter jurisdiction as
25   a result of the standing deficiency and because the collateral
26   allegedly subject to § 506(c) surcharge was no longer property
27   of the estate.
28        Harley-Davidson raised similar arguments and further

                                     4
 1   asserted that the Appellants were collaterally estopped from
 2   seeking a surcharge based on the final Sale Order, which
 3   allocated sale proceeds.    It also argued that the FAC did not
 4   adequately plead a valid quantum meruit or unjust enrichment
 5   claim as Harley-Davidson was a fully secured creditor entitled
 6   to payoff of its secured claim.
 7        The Appellants next moved for leave to amend the FAC.
 8   Following hearings and supplemental briefing on the collective
 9   motions, the bankruptcy court dismissed the first claim under
10   § 506(c) with prejudice.    It concluded that because the Debtor
11   sold GEFF and Harley-Davidson’s collateral free and clear, it
12   was no longer part of the bankruptcy estate and, thus, could
13   not be surcharged.
14        As to the remaining three claims, the bankruptcy court
15   granted the Appellants’ motion for leave to amend.    It advised
16   the parties, however, that it would treat the pending motions
17   to dismiss as motions for summary judgment, so that it could
18   consider material outside the pleadings.
19        Pursuant to deadlines established by the bankruptcy court,
20   the Appellants filed a Second Amended Complaint (“SAC”), and
21   GEFF and Harley-Davidson answered.    Both sides filed additional
22   declaratory evidence, and GEFF and Harley-Davidson filed
23   further legal argument.    At a specially set hearing, the
24   bankruptcy court orally stated its ruling on the record.
25        First, the bankruptcy court admonished the Appellants for
26   renewing their § 506(c) claim in the SAC and, once again,
27   dismissed it.   It then granted summary judgment in favor of
28   GEFF and Harley-Davidson as to the remaining claims.    It found

                                       5
 1   that GEFF and Harley-Davidson submitted admissible evidence
 2   sufficient to shift the burden on summary judgment to the
 3   Appellants, and concluded that the Appellants did not meet
 4   their burden to demonstrate the existence of specific and
 5   material disputes of fact to be resolved at trial.
 6        The bankruptcy court found that the undisputed evidence
 7   established that the § 363 sale generated substantially less
 8   than the secured debt.   It also found that the Appellants did
 9   not meet their burden to refute the evidence that the § 363
10   sale liquidated the assets of an inoperative business or that
11   the Appellants were neither employed by nor in communication
12   with GEFF and Harley-Davidson.
13        The bankruptcy court entered an order on May 1, 2012, and
14   the Appellants appealed.    This Panel dismissed the appeal after
15   concluding that the May 1, 2012 order was not a final judgment
16   because the claims against the remaining three non-moving
17   defendants were unresolved.    Likewise, it determined that leave
18   to appeal was not appropriate.    Eventually, the Appellants
19   obtained a bankruptcy court order dismissing the remaining
20   claims against the Debtor, John Michial Shumate, and Jennifer
21   Shumate.
22        On June 10, 2014, the Appellants appealed from the now
23   final judgment and commenced the present appeal.
24                               JURISDICTION
25        The bankruptcy court had jurisdiction under 28 U.S.C.
26   §§ 1334 and 157(b)(2)(O).    We have jurisdiction under 28 U.S.C.
27   § 158.
28

                                      6
 1                                    ISSUES
 2   1.       Whether the bankruptcy court erred when it dismissed the
 3            Appellants’ § 506 claim.
 4   2.       Whether the bankruptcy court erred when it granted summary
 5            judgment in favor of GEFF and Harley-Davidson on the
 6            quantum meruit and unjust enrichment claims.
 7   3.       Whether the bankruptcy court erred when it granted summary
 8            judgment in favor of GEFF and Harley-Davidson on the Fair
 9            Labor Standards Act claim.4
10                             STANDARDS OF REVIEW
11            We review both the bankruptcy court’s grant of the motion
12   to dismiss under Civil Rule 12(b)(6) and its grant of summary
13   judgment de novo.      See Johnson v. Fed. Home Loan Mortg. Corp.,
14   --- F.3d ----, 2015 WL 4231519, at *2 (9th Cir. July 14, 2015)
15   (motion to dismiss); Bear Valley Mut. Water Co. v. Jewell,
16   790 F.3d 977, 986 (9th Cir. 2015) (summary judgment).
17                                  DISCUSSION
18   A.       Motions to Dismiss the First Claim
19            1.   Legal standards for a motion to dismiss under Civil
20                 Rule 12(b)(6)
21            A motion to dismiss under Civil Rule 12(b)(6)
22   (incorporated into adversary proceedings by Rule 7012(b))
23   challenges the sufficiency of the allegations set forth in the
24   complaint and “may be based on either a lack of a cognizable
25   legal theory or      . . . sufficient facts alleged under a
26
27        4
           The Appellants do not appeal from the bankruptcy court’s
   grant of summary judgment in favor of GEFF and Harley-Davidson
28 as to any of the other claims in the SAC.

                                         7
 1   cognizable legal theory.”    Johnson v. Riverside Healthcare
 2   Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (internal
 3   quotation marks and citation omitted).    The court’s review is
 4   limited to the allegations of material facts set forth in the
 5   complaint, which must be read in the light most favorable to
 6   the non-moving party, and together with all reasonable
 7   inferences therefrom, must be taken to be true.    Pareto v.
 8   F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).
 9        Facts properly subject to judicial notice may be used to
10   establish that the complaint does not state a claim for relief.
11   Intri-Plex Techs., Inc. v. Crest Group, Inc., 499 F.3d 1048,
12   1052 (9th Cir. 2007).    Court documents filed in the underlying
13   bankruptcy case are subject to judicial notice in related
14   adversary proceedings.   In re E.R. Fegert, Inc., 887 F.2d at
15   957-58.
16        The plaintiff must provide grounds for its entitlement to
17   relief, which requires more than labels and conclusions; and
18   the actions must be based on legally cognizable rights of
19   action.   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
20   (2007).   The court need not accept as true threadbare recitals
21   of a cause of action’s elements, supported by mere conclusory
22   statements; and the plausibility of a claim is context-specific
23   on review of which the court may draw on its experience and
24   common sense.   See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
25        The two-part analysis set out in Iqbal requires the court
26   to first identify the conclusory pleadings, which are not
27   entitled to the assumption of truth.    See Moss v. U.S. Secret
28   Serv., 572 F.3d 962, 969 (9th Cir. 2009).    Then, after

                                      8
 1   discounting those pleadings, if there remain well-pleaded
 2   factual allegations, the court should assume their truth and
 3   then determine whether they plausibly give rise to an
 4   entitlement to relief.   Id.
 5        2.   Section 506(c) claim
 6        Both GEFF and Harley-Davidson argued, among other things,
 7   that the Appellants lacked standing to prosecute a § 506(c)
 8   surcharge claim.   The bankruptcy court dismissed the § 506(c)
 9   claim, with prejudice, on this ground and others.
10        In pertinent part, § 506(c) states, “[t]he trustee may
11   recover from property securing an allowed secured claim the
12   reasonable, necessary costs and expenses of preserving . . .
13   such property to the extent of any benefit to the holder of
14   such claim.”   The Appellants do not expressly argue that they
15   have statutory standing.   Instead, they argue that the
16   bankruptcy court should have granted them derivative standing,
17   presumably under § 105(a).     We disagree.
18        The Supreme Court held in Hartford Underwriters Ins. Co.
19   v. Union Planters Bank, N.A., that Congress granted the power
20   to seek a § 506(c) surcharge only to the trustee (and in
21   chapter 11 cases, the debtor-in-possession).     530 U.S. 1, 6 n.3
22   (2000) (citing 11 U.S.C. § 1107(a)).     The bankruptcy court’s
23   powers are limited by the clear language of the Bankruptcy
24   Code, and the general provisions of § 105(a) may not be used to
25   expand standing to seek a § 506(c) surcharge.     See Law v.
26   Segal, 134 S. Ct. 1188, 1194 (2014) (“We have long held that
27   ‘whatever equitable powers remain in the bankruptcy courts must
28   and can only be exercised within the confines of’ the

                                       9
 1   Bankruptcy Code.”) (citation omitted); Hamilton v. Lumsden (In
 2   re Geothermal Res. Int’l, Inc.), 93 F.3d 648, 651 (9th Cir.
 3   1996) (“[T]he court cannot, in the name of its equitable
 4   powers, ignore specific statutory mandates”).
 5        As the Appellants lacked standing to seek a surcharge
 6   against GEFF and Harley-Davidson, they failed to state a claim
 7   upon which relief could be granted.     Therefore, the bankruptcy
 8   court appropriately dismissed the § 506(c) claim.     We need not
 9   address the Appellants’ alternative arguments regarding
10   surcharge.
11   B.   Summary Judgments on the Second and Fourth Claims
12        1.      Legal standards for summary judgment under Civil
13                Rule 56
14        On a Civil Rule 12(b)(6) motion, if matters outside the
15   pleadings are presented to and not excluded by the court, the
16   motion must be treated as one for summary judgment under Civil
17   Rule 56 (incorporated into adversary proceedings by Rule 7056),
18   and all parties must be given a reasonable opportunity to
19   present all the material that is pertinent to the motion.       Fed.
20   R. Civ. P. 12(d).      The party against whom summary judgment was
21   entered under these circumstances must have been “fairly
22   apprised that the court would look beyond the pleadings” and
23   treat the motion to dismiss as one for summary judgment.     Olsen
24   v. Idaho St. Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004)
25   (internal quotation marks and citations omitted).
26        Here, the bankruptcy court appropriately advised the
27   parties of its intention to treat the motions to dismiss as to
28   the remaining claims as motions for summary judgment, so as to

                                       10
 1   consider matters outside the pleadings.      It then set a schedule
 2   for the parties to file additional documents and to present
 3   additional argument.
 4        Civil Rule 56(c) provides that a party may move for
 5   summary judgment when there is no genuine dispute of material
 6   fact and the moving party is entitled to a judgment as a matter
 7   of law.   A “genuine dispute” arises where, based on the
 8   evidence presented, a fair-minded trier of fact could return a
 9   verdict in favor of the nonmoving party on the issue in
10   question.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
11   (1986); Lang v. Ret. Living Pub. Co., 949 F.2d 576, 580 (2d
12   Cir. 1991).   A “material fact” is one for which the resolution
13   could affect the outcome of the case.      Anthes v. Transworld
14   Sys., Inc., 765 F. Supp. 162, 165 (D. Del. 1991).
15        All justifiable inferences must be drawn in favor of the
16   non-moving party.   Anderson, 477 U.S. at 255.     Likewise, all
17   evidence must be viewed in the light most favorable to the non-
18   moving party.   Lake Nacimiento Ranch v. San Luis Obispo Cty.,
19   841 F.2d 872, 875 (9th Cir. 1987).      A party responding to a
20   summary judgment motion may not rest upon mere allegations or
21   denials in its pleadings.    Rather the party must present
22   admissible evidence showing that there is a genuine dispute for
23   trial.    Fed. R. Civ. P. 56(e).
24        If the non-moving party bears the ultimate burden of proof
25   on an element at trial, that party must make a showing
26   sufficient to establish the existence of that element in order
27   to survive a motion for summary judgment.      Celotex Corp. v.
28   Catrett, 477 U.S. 317, 322-23 (1986).

                                        11
 1        As to the quantum meruit and unjust enrichment claims, the
 2   bankruptcy court found that, “in the face of the denials
 3   contained in the moving defendants’ affidavit, the [Appellants]
 4   provide[d] conclusionary statements but [did] not provide
 5   specific facts necessary to sustain their burden.”      Hr’g Tr.
 6   (Feb. 3, 2012) at 14:20-23.     As to the Fair Labor Standards Act
 7   claim, it similarly found that the Appellants had “not come
 8   forward with specific facts showing that the defendants
 9   qualif[ied] as an employer.”     Id. at 22:10-12.   We agree in
10   both instances.
11        2.      Quantum meruit and unjust enrichment claims
12        “Unjust enrichment is the method of recovery for the value
13   of the benefit retained absent any contractual relationship
14   because notions of fairness and justice require it.”       Young v.
15   Young, 191 P.3d 1258, 1262, 164 Wash. 2d 477, 484 (2008).
16   There are three elements that must be established to prevail on
17   such a claim: (1) benefit conferred upon defendant by
18   plaintiff; (2) defendant’s knowledge and appreciation of the
19   benefit; and (3) defendant’s retention or acceptance of the
20   benefit under circumstances making it inequitable for defendant
21   to retain the benefit without payment.     Id. at 1262, 484-85.
22        Quantum meruit “is the method of recovering the reasonable
23   value of services provided under a contract implied in fact.”
24   Id. at 1262, 485.    The elements of an implied in fact contract
25   are: (1) defendant requested the work; (2) plaintiff expected
26   payment for the work; and (3) defendant knew or should have
27   known that the plaintiff expected payment for the work.      Id. at
28   1263, 486.

                                      12
 1        Here, both GEFF and Harley-Davidson submitted affidavits
 2   denying knowledge of either the Appellants’ alleged services or
 3   that the Appellants looked to GEFF or Harley-Davidson for
 4   payment.   They likewise denied that the Appellants contacted or
 5   communicated with them in any way.   The bankruptcy court found
 6   that the Appellants did not show that either GEFF or Harley-
 7   Davidson communicated with them and that the Appellants
 8   conceded in their affidavits that the Debtor hired them in
 9   managerial positions and induced them to work by promising to
10   pay them for their work.   The Appellants did not allege
11   specific communications by either GEFF or Harley-Davidson that
12   could be reasonably construed as a promise to pay them for
13   their work or services as employees of the Debtor.   The record,
14   thus, supports the bankruptcy court’s conclusion.
15        The Appellants argue that their work allowed GEFF and
16   Harley-Davidson to purchase the Debtor as a going concern.
17   However, the bankruptcy court appropriately considered the
18   Debtor’s monthly operating reports, which reflected no
19   employees, no receipts, and no ongoing business in the months
20   leading up to the § 363 sale.   The Appellants did not meet
21   their burden to refute the information in the reports or to
22   show that the Sale Order sold the Debtor’s business as a going
23   concern.
24        As to the unjust enrichment claim, the unrefuted evidence
25   established that the sale of the Debtor’s assets generated
26   substantially less than the secured debt.   Neither GEFF nor
27   Harley-Davidson received more than they were due.
28        Instead, the Appellants did nothing more than provide

                                     13
 1   conclusory statements in support of their unjust enrichment and
 2   quantum meruit claims.   Summary judgment was appropriate as
 3   they failed to show the existence of a genuine dispute of
 4   material fact to be resolved at trial.
 5        3.    Fair Labor Standards Act claim
 6        The Fair Labor Standards Act provides that “[e]very
 7   employer shall pay . . . [its] employees” no less than minimum
 8   wage.   29 U.S.C. § 207(a)(1).   The FLSA also provides that “no
 9   employer should employ any of its employees . . . for a
10   workweek longer than forty hours unless such employee receives”
11   overtime compensation.   Id.   Under section 215(a)(2) of the
12   act, it is “unlawful to fail to comply with the minimum wage
13   and overtime pay requirements” of the FLSA.    Individual
14   employees may bring a private cause of action against their
15   employer if their employer violates the provisions.    Id.   “By
16   its terms, section 16(b) applies only to employers,” where
17   “‘[e]mployer’ includes any person acting directly or indirectly
18   in the interest of an employer in relation to an employee
19   . . . .”   USM Workers’ Comm. v. Decker (In re USM Tech. Corp.),
20   158 B.R. 821, 824 (Bankr. N.D. Cal. 1993) (citation omitted).
21        The Appellants, as private claimants under the FLSA, had
22   the burden of proving that they were employed by GEFF or
23   Harley-Davidson and performed work for which they were not
24   properly compensated.    See Warren-Bradshaw Drilling Co. v.
25   Hall, 317 U.S. 88, 90 (1942).    Again, they presented no
26   evidence that either GEFF or Harley-Davidson qualified as their
27   employer or promised to pay their wages.
28        The Appellants do not question this conclusion; rather,

                                      14
 1   they argue they possessed rights to recover from collateral
 2   held by GEFF and Harley-Davidson under the theory that such
 3   collateral included “hot goods.”     The Appellants argue that the
 4   statute is broadly applied, as it states that “it shall be
 5   unlawful for any person . . . to transport, or sell in commerce
 6   . . . any goods . . . the production of which” was in violation
 7   of the FLSA.   29 U.S.C. § 215(a)(1).   However, even broadly
 8   construed, the Appellants offered no specific evidence to
 9   support their argument that any of Debtor’s inventory or assets
10   were produced by the Appellants or otherwise met the definition
11   of “hot goods.”
12        Further, even if there was a sale of “hot goods,” the
13   Appellants would not have a right to collect from the proceeds
14   of the assets that were sold.   See, e.g., In re USM Tech.
15   Corp., 158 B.R. at 825-27 (unpaid workers did not have rights
16   in the proceeds of “hot goods”).
17        Finally, the Debtor’s assets, GEFF and Harley-Davidson
18   collateral, were sold pursuant to the § 363 sale.    The
19   Appellants did not appeal from the Sale Order, and it is final.
20        It is worth emphasizing that GEFF and Harley-Davidson
21   agreed to carve outs from the sale proceeds that directly
22   benefitted the Appellants as part of the Sale Order.    To the
23   extent the Appellants’ “hot goods” argument is a collateral
24   attack on this order, it appropriately fails.
25        The Appellants failed to establish the existence of a
26   genuine dispute of material fact as to the Fair Labor Standards
27   Act claim and summary judgment on this claim was appropriate.
28

                                     15
 1                        CONCLUSION
 2   Based on the foregoing, we AFFIRM.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              16